             Case MDL No. 2981 Document 1 Filed 11/05/20 Page 1 of 2



                               BEFORE THE JUDICIAL PANEL
                              ON MULTIDISTRICT LITIGATION


IN RE GOOGLE ANTITRUST                           MDL No. __
LITIGATION


                          PLAINTIFF’S MOTION FOR
              TRANSFER AND CONSOLIDATION OF RELATED ACTIONS
                         PURSUANT TO 28 U.S.C. § 1407

       Plaintiff J. Jackson Paige respectfully moves this Panel under 28 U.S.C. § 1407 and Judicial

Panel on Multidistrict Litigation Rule 6.2 for an order transferring eleven related actions pending

in two different district courts to a single district court for consolidated or coordinated pretrial

proceedings. Plaintiff specifically requests that the related actions be transferred to and

consolidated before the Honorable Amit P. Mehta in the United States District Court for the

District of Columbia.

       The related actions, which are listed in the Schedule of Actions accompanying this motion,

include: Epic Games, Inc. v. Google LLC, et al., No. 3:20-cv-05671 (N.D. Cal.); Carr v. Google

LLC, et al., No. 3:20-cv-05761 (N.D. Cal.); Pure Sweat Basketball, Inc. v. Google LLC, et al., No.

3:20-cv-05792 (N.D. Cal.); Peekya Services, Inc. v. Google LLC, et al., No. 3:20-cv-06772 (N.D.

Cal.); Bentley, et al. v. Google LLC, et al., No. 3:20-cv-07079 (N.D. Cal.); McNamara v. Google

LLC, et al., No. 3:20-cv-07361 (N.D. Cal.); Herrera v. Google LLC, No. 3:20-cv-07365 (N.D.

Cal.); Carroll, et al. v. Google LLC, et al., No. 3:20-cv-07379 (N.D. Cal.); In re Google Digital

Advertising Antitrust Litigation, No. 5:20-cv-03556 (N.D. Cal.); U.S., et al. v Google LLC, No.

1:20-cv-03010 (D.D.C.); and Paige v. Google LLC, et al., No. 1:20-cv-03158 (D.D.C.). For the

reasons set forth in the accompanying memorandum, Plaintiff’s motion to transfer and consolidate

these actions for pretrial purposes should be granted.
            Case MDL No. 2981 Document 1 Filed 11/05/20 Page 2 of 2



Dated: November 5, 2020                    Respectfully submitted,

                                            /s/ Jonathan W. Cuneo
                                           Jonathan W. Cuneo
                                           Victoria Sims
                                           Blaine Finley
                                           CUNEO GILBERT & LADUCA, LLP
                                           4725 Wisconsin Ave., NW Suite 200
                                           Washington, DC 20016
                                           202-789-3960
                                           jonc@cuneolaw.com
                                           vicky@cuneolaw.com
                                           bfinley@cuneolaw.com

                                           Gerard V. Mantese
                                           Kathryn Eisenstein
                                           MANTESE HONIGMAN, P.C.
                                           1361 E. Big Beaver Road
                                           Troy, MI 48083
                                           Phone: (248) 457-9200 ext. 203
                                           Fax: (248) 457-9201
                                           gmantese@manteselaw.com
                                           keisenstein@manteselaw.com

                                           Counsel for Plaintiff J. Jackson Paige




                                       2
